internal_revenue_service number release date index no cc psi plr-119106-00 feb in re letter_ruling request regarding the characterization of a vehicle as a truck or a tractor for federal excise_tax purposes taxpayer dear this is in response to a request for a ruling that taxpayer’s first_retail_sale of a vehicle will not be subject_to the percent excise_tax imposed by sec_4051 of the internal_revenue_code this request was submitted on your behalf by your authorized representative taxpayer intends to purchase the completed vehicles from their manufacturer and resell the vehicles to retail customers the vehicle has a gross vehicle weight gvw rating of big_number pounds and a gross combination weight of big_number pounds the vehicle has a removable ball gooseneck hitch a fifth wheel hitch and a receiver hitch a trailer plug a platform behind the cab a cubic foot storage box and a cubic foot storage box the vehicles cab accommodates five passengers the vehicle’s cab has an electric brake control that links to the brakes of a towed trailer trailer hook up lights and other towing features the vehicle has the capacity to tow big_number pound trailers such as year around house trailers and horse trailers the vehicle’s selling_price can approach four times the price of a pickup truck that has a gvw of less than big_number pounds sec_4051 imposes a percent excise_tax on the first_retail_sale of automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4051 provides that this tax does not apply to automobile truck chassis and automobile truck bodies suitable for use with a vehicle which has a gvw of big_number pounds or less under sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l the term tractor means a highway vehicle primarily designed to tow a vehicle such as a trailer or semitrailer but does not carry cargo on the same chassis as the engine a vehicle equipped with air brakes and or towing package will be presumed to be primarily designed as a tractor sec_145_4051-1 defines a truck as a highway vehicle that is primarily designed to transport its load on the same chassis as the engine even if it is also equipped to tow a vehicle such as a trailer or semitrailer taxpayer argues among other things the vehicle should be characterized as a truck because the vehicle can carry cargo in it sec_52 cubic foot and cubic foot boxes the capacity of these two boxes is incidental when compared to the vehicle’s capacity to tow a big_number pound trailer the vehicle has the functional equivalent of a towing package because it has an electric brake control trailer hook up lights and other towing features the vehicle does not require an airbrake system because electric brakes are sufficient for the size of the trailers the vehicle tows the towing and braking abilities of this vehicle are disproportionately powerful for its load carrying capacity which is limited to the cubic foot and the cubic foot boxes the cost of this vehicle for its capacity to transport a load is disproportionately high when compared to trucks that have similar load carrying capacities accordingly this vehicle is primarily designed to tow therefore taxpayer’s first_retail_sale of a vehicle is subject_to the percent excise_tax imposed by sec_4051 this ruling is directed only to the taxpayer who requested it sec_6110 provides that this document may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures copy of this letter
